Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 13, 1974, convicting him of criminally selling a dangerous drug in the third degree (two counts), criminal possession of a dangerous drug in the third, fourth (two counts) and sixth degrees, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth (two counts) and sixth degrees, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed (see People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.